An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 12 .

IN THE SUPREME COURT OF THE STATE OF NEVADA
JUSTIN PETRILLA, No. 87566

. l‘a‘ Ff: ::
MARISSA. ROSE CASTILLQ, F g is Eu- Q
Reecndent. ‘

   

ORDER DISMISSING APPEAL

 

This pro se appeal was docketed in this court on March 13,
2015, without payment of the requisite ﬁling-fee. On that same day, this

i
courtissued :31 11013125 directing appellant to pay the required filing fee
within ten days. The natice further advised that failure to pay the ﬁling
fee within ten days would result in the dismissal of this appeal. T0 (late,

appellant; has nut paid the filing fee or otherwise responded to this court’s

11013108. Accordmgly, cause appearmg, thlS appeal, IS dismissed.

l
I? It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY:  K My’ﬂb

cc: Hun. Sandra L. Pomrenze, District Judge: Family Court Division
J ustin Petrilla
Willie}: Law Group
Eighth District Court Clerk

SUPREME CuURT
OF
NEVADA

CLERK’S ORDER

mm   , l r”  6

Ct